EXHIBIT 10.4

FIRST AMENDMENT TO TERM NOTE B-1

THIS FIRST AMENDMENT TO TERM NOTE B-1 (this “Amendment”) dated as of October 13,
2015, is by and between Cherokee Inc., a Delaware corporation (the “Borrower”),
and JPMorgan Chase Bank, N.A. (the “Bank”).

In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto, intending to be legally bound, agree as
follows:

W I T N E S S E T H:

WHEREAS, the Borrower has heretofore issued in favor of Bank that certain Term
Note B-1 dated as of January 10, 2014 (as previously amended or otherwise
modified, the “Term Note B-1”) in connection with “Facility B-1” under the
Credit Agreement entered into between the Borrower and the Bank as of September
4, 2012 and as further amended as of January 31, 2013, as of January 10, 2014
and concurrently herewith;

WHEREAS, the Borrower and the Bank have agreed to amend the maturity date of
Facility B-1; and

WHEREAS, the parties desire to amend the Term Note B-1 to put such change into
effect.

NOW, THEREFORE, in consideration of the agreements contained herein, the parties
hereto agree as follows:

ARTICLE I


DEFINITIONS

SECTION 1.1Defined Terms.  Capitalized terms used, but not defined herein shall
have the meanings assigned to them in the Term Note B-1, as amended by this
Amendment.

ARTICLE II


AMENDMENTS

SECTION 2.1.  The Term Note B-1 is hereby amended by replacing the date
“December 31, 2018” with “March 1, 2017” in each of the Section titled “Promise
to Pay” and in the heading of the Term Note B-1.

SECTION 2.2  The Term Note B-1 is hereby amended by amending in its entirety the
Section titled “Principal Payments” to read as follows:

Principal payments.  The Borrower shall repay the principal amounts of this Note
on a quarterly basis, commencing on February 28, 2014 and continuing on

 

 

--------------------------------------------------------------------------------

 



the last day of each February, May, August and November thereafter through
February 28, 2017 in equal principal installments of $950,000, and the remaining
outstanding principal amount shall be repaid on March 1, 2017.

 

ARTICLE III


MISCELLANEOUS PROVISIONS

SECTION 3.1Ratification of and References to the Promissory Note.  This
Amendment shall be deemed to be an amendment to the Term Note B-1, and the Term
Note B-1, as amended hereby, shall continue in full force and effect and is
hereby ratified, reaffirmed, approved and confirmed in each and every
respect.  All references to the Term Note B-1 in any other document, instrument,
agreement or writing shall hereafter be deemed to refer to the Term Note B-1  as
amended hereby.

SECTION 3.2Severability.  Any provision of this Amendment which is prohibited or
unenforceable in any jurisdiction shall, as to such provision and such
jurisdiction, be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions of this Amendment
or affecting the validity or enforceability of such provision in any other
jurisdiction.

SECTION 3.3Headings.  The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment or any provisions hereof.

SECTION 3.4Execution in Counterparts.  This Amendment may be executed by the
parties hereto in several counterparts, each of which shall be an original and
all of which shall constitute together but one and the same agreement.

SECTION 3.5Governing Law.  THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE
STATE OF CALIFORNIA.

SECTION 3.6Successors and Assigns.  This Amendment shall be binding upon and
inure to the benefit of the Borrower and the Bank and their respective
successors and assigns.

 

[Signature page follows]

 



2

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment on the date
first above written.

 

 

 

BORROWER

 

 

 

 

 

Cherokee Inc.

 

 

 

 

 

 

 

 

By:

/s/ Howard Siegel

 

 

 

 

Name: Howard Siegel

 

 

 

 

Title:   COO

 

 

 

 

 

 

 

 

By:

/s/ Jason Boling

 

 

 

 

Name: Jason Boling

 

 

 

Title:   CFO

 

 

 

 

BANK

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

 

 

 

 

 

 

 

By:

/s/ Manju Manwani

 

 

 

 

Name: Manju Manwani

 

 

 

 

Title:   Officer

 

 

 

 

 

 

S-1

 

Signature page to First 
Amendment to Term Note B-1

 

 

--------------------------------------------------------------------------------